Case 1:19-cv-01940-TWP-DML Document 24 Filed 08/05/19 Page 1 of 3 PageID #: 116



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION
 ________________________________________

 ANDREW PERRONG, on behalf of himself
 and others similarly situated,

        Plaintiff,

 v.                                                Case No. 1:19-cv-1940-JPH-DML

 GOLDEN RULE INSURANCE COMPANY
 and AMERICAN SELECT PARTNERS,                     CLASS ACTION
 LLC

        Defendants.


                        PLAINTIFF ANDREW PERRONG
              NOTICE OF AUTOMATIC INITIAL EXTENSION OF TIME

        Plaintiff, Andrew Perrong (“Mr. Perrong”), by counsel, provides notice to the

 Court and counsel pursuant to Local Rule 6-1(b) of its initial twenty-eight (28) day

 extension of time to and including September 3, 2019, to answer or otherwise respond

 to the Counterclaim filed by Defendant Golden Rule Insurance Company (“Golden

 Rule”), on May 14, 2019. In support, Plaintiff respectfully states:


        1.     Plaintiff filed the Complaint on May 14, 2019.

        2.     After extension, Golden Rule filed an Answer and Counterclaim on July

 16, 2019.

        3.     No prior extensions of time have been requested by or granted to Plaintiff

 to respond to the Counterclaim.
Case 1:19-cv-01940-TWP-DML Document 24 Filed 08/05/19 Page 2 of 3 PageID #: 117



       4.     The requested extension does not interfere with any deadlines, as no case

 management order has yet been entered.

       5.     The undersigned contacted counsel for Golden Rule regarding the

 requested extension. Golden Rule does not oppose the requested extension.

       6.     Based on the foregoing, Mr. Perrong is entitled to a twenty-eight (28) day

 enlargement of time under Local Rule 6-1(b), to answer or otherwise respond to the

 Counterclaim filed by Defendant Golden Rule Insurance Company.


       WHEREFORE, Plaintiff Andrew Perrong, respectfully notifies the Court and

 counsel of its initial twenty-eight (28) day enlargement of time, to and including

 September 3, 2019, to answer or otherwise respond to the Counterclaim filed by

 Defendant Golden Rule Insurance Company.


                                                 Respectfully submitted,


                                                 /s/ Anthony Paronich
                                                 Anthony Paronich
                                                 PARONICH LAW, P.C.
                                                 350 Lincoln Street, Suite 2400
                                                 Hingham, MA 02043
                                                 Telephone: (617) 485-0018
                                                 Facsimile: (508) 318-8100
                                                 Email: anthony@paronichlaw.com

                                                 Attorney for Plaintiff, Andrew Perrong
Case 1:19-cv-01940-TWP-DML Document 24 Filed 08/05/19 Page 3 of 3 PageID #: 118




                                    CERTIFICATE OF SERVICE
        I, Anthony I Paronich, hereby certify that on August 5, 2019, I electronically filed the
 foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 such filing to all counsel of record.


        DATED this 5th day of August, 2019.


                                         PARONICH LAW, P.C.

                                         By: /s/ Anthony I. Paronich
